         Case 5:18-md-02827-EJD Document 412 Filed 01/21/20 Page 1 of 5


1    THEODORE J. BOUTROUS JR., SBN 132099      JOSEPH W. COTCHETT, SBN 36324
     tboutrous@gibsondunn.com                  jcotchett@cpmlegal.com
2    RICHARD DOREN, SBN 124666                 MARK C. MOLUMPHY, SBN 168009
     rdoren@gibsondunn.com                     mmolumphy@cpmlegal.com
3    CHRISTOPHER CHORBA, SBN 216692            COTCHETT, PITRE & McCARTHY LLP
     cchorba@gibsondunn.com                    840 Malcolm Road, Suite 200
4    DIANA FEINSTEIN, SBN 302626               Burlingame, CA 94010
     dfeinstein@gibsondunn.com                 Telephone:   650.697.6000
5    GIBSON, DUNN & CRUTCHER LLP               Facsimile:   650.697.0577
     333 South Grand Avenue
6    Los Angeles, CA 90071-3197                LAURENCE D. KING, SBN 206243
     Telephone:    213.229.7000                lking@kaplanfox.com
7    Facsimile:    213.229.7520                KAPLAN FOX & KILSHEIMER LLP
                                               1999 Harrison Street, Suite 1560
8    G. CHARLES NIERLICH, SBN 196611           Oakland, CA 94612
     gnierlich@gibsondunn.com                  Telephone:    415.772.4700
9    GIBSON, DUNN & CRUTCHER LLP               Facsimile:    415.772.4707
     555 Mission Street, Suite 3000
10   San Francisco, CA 94105                   FREDERIC S. FOX, admitted pro hac vice
     Telephone:    415.393.8200                ffox@kaplanfox.com
11   Facsimile:    415.374.8458                DAVID A. STRAITE, admitted pro hac vice
                                               dstraite@kaplanfox.com
12                                             KAPLAN FOX & KILSHEIMER LLP
     Attorneys for Defendant,                  850 Third Avenue
13   APPLE INC.                                New York, NY 10022
                                               Telephone:    212.687.1980
14                                             Facsimile:    212.687.7714
15                                             Interim Co-Lead Counsel for Plaintiffs
16                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
17
                                        SAN JOSE DIVISION
18
                                              5:18-md-02827-EJD
19
                                              EIGHTH SUPPLEMENTAL JOINT CASE
20   IN RE: APPLE INC. DEVICE
     PERFORMANCE LITIGATION                   MANAGEMENT CONFERENCE STATEMENT
21
                                              Civil Local Rule 16-10(d)
22
                                              CMC Date:    January 29, 2019
23                                            CMC Time:    1:30 p.m. PST
                                              Judge:       Hon. Edward J. Davila
24                                            Courtroom:   4, 5th Floor
25

26

27

28


               EIGHTH SUPPLEMENTAL JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                                        5:18-MD-02827-EJD
          Case 5:18-md-02827-EJD Document 412 Filed 01/21/20 Page 2 of 5


1           The parties respectfully submit this Eighth Supplemental Joint CMC Statement pursuant to
2    Local Rule 16-10(d), in preparation for the upcoming Case Management Conference scheduled for
3    January 29, 2020. See Dkt. No. 410. Today’s Statement updates the Court on events following the
4    Seventh Supplemental Joint CMC Statement filed on October 28, 2019 (Dkt. No. 395) and reflects
5    further conferences of counsel. Today’s Statement provides updates on 3 of the 21 topics outlined in
6    the Standing Order for contents of case management statements, retaining the paragraph numbering
7    used therein.
8           Motions (¶ 4):
9                    A.      Pending Motions
10          The parties are unaware of any open motion currently pending on the docket.
11                   B.      Resolved Motions
12          The following motion appears on the docket and the parties understand that it has been
13   administratively closed since the last CMC. See Dkt. No. 409.
14          Related Cases and Proceedings (¶ 10):
15          State Court JCCP Action:     On September 23, 2019, Apple demurred as to five of the claims
16   in JCCP Plaintiffs’ First Amended Complaint and preserved its objections to the sixth, for trespass to
17   chattels. The Court has continued the hearing on the demurrer to February 11, 2020.
18          Naylor Action: On July 31, 2019, a group of 18 plaintiffs filed an action against Apple asserting
19   similar claims as in the MDL, see Naylor, et al. v. Apple, Inc., 5:19-cv-04421-EJD (N.D. Cal.), and on
20   August 15, 2019, the Court issued an order relating Naylor to this MDL. Naylor Dkt. No. 12. The
21   Naylor plaintiffs and the MDL plaintiffs support consolidation of these two actions.
22          Gonzalez Action: On October 16, 2019, a group of 11 plaintiffs filed an action against Apple.
23   See Gonzalez, et al. v. Apple, Inc., 5:19-cv-06646-EJD (N.D. Cal.). On December 6, 2019, Gonzalez
24   Plaintiffs filed an unopposed administrative motion to consider whether the cases should be related and
25   consolidated into the MDL, which was granted by this Court on December 16, 2019 (Dkt. No. 409).
26          Settlement and ADR (¶ 12): The parties held a mediation with the assistance of the Hon.
27   Layn R. Phillips (Ret.) on January 7, 2019, and jointly reported progress to the Court in the Sixth
28   Supplemental Joint CMC Statement on February 25, 2019 (Dkt No. 285 at 4). The parties held a second

                                                      -1-
                EIGHTH SUPPLEMENTAL JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                                         5:18-MD-02827-EJD
          Case 5:18-md-02827-EJD Document 412 Filed 01/21/20 Page 3 of 5


1    mediation with Judge Phillips on August 28, 2019, and jointly filed a progress report with the Court on
2    August 30, 2019 (Dkt. No. 387).        The parties held a third mediation with Judge Phillips on
3    September 27, 2019, and provided this Court with a progress report at the last CMC on November 7,
4    2019. The parties continue to speak via Judge Phillips’s office and will provide any further updates at
5    the next CMC.
6
                                         GIBSON, DUNN & CRUTCHER LLP
7
     Dated: January 21, 2020             By: /s/ Theodore J. Boutrous, Jr.
8                                               Theodore J. Boutrous, Jr.
                                         Attorneys for Defendant Apple Inc. in all actions
9

10                                       KAPLAN FOX & KILSHEIMER LLP
11   Dated: January 21, 2020             By: /s/ Laurence D. King
                                                 Laurence D. King
12                                       Interim Co-Lead Class Counsel
13                                       COTCHETT, PITRE & MCCARTHY LLP
14   Dated: January 21, 2020             By: /s/Mark C. Molumphy
                                                 Mark Cotton Molumphy
15
                                         Interim Co-Lead Class Counsel
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      -2-
                EIGHTH SUPPLEMENTAL JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                                         5:18-MD-02827-EJD
          Case 5:18-md-02827-EJD Document 412 Filed 01/21/20 Page 4 of 5


1                                     ATTORNEY ATTESTATION
2           Pursuant to Civil Local Rule 5-1, I, Mario M. Choi, hereby attest that counsel for all parties
3    listed above consented to the filing of this document in Case No. 5:18-MD-02827-EJD (N.D. Cal.).
4

5    DATED: January 21, 2020             KAPLAN FOX & KILSHEIMER LLP

6
                                         By:     /s/ Mario M. Choi
7                                                    Mario M. Choi

8                                        Interim Co-Lead Counsel

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     -3-
                EIGHTH SUPPLEMENTAL JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                                         5:18-MD-02827-EJD
          Case 5:18-md-02827-EJD Document 412 Filed 01/21/20 Page 5 of 5


1                                      CERTIFICATE OF SERVICE
2           I hereby certify that on January 21, 2020, I caused the foregoing document to be filed via
3    CM/ECF which will qualify as service for all parties registered to use CM/ECF in this case.
4           I also certify that I caused the foregoing document to be mailed by U.S. First Class Mail, postage
5    prepaid, to the following pro se plaintiff(s) whose case(s) are consolidated with the MDL but who
6    might not be receiving ECF Notices:
7    Brian Hogue
     103158
8
     c/o ISC C
9    H-3
     P.O. Box 70010
10   Boise, ID 83707
11

12   DATED: January 21, 2020                      KAPLAN FOX & KILSHEIMER LLP
13
                                                  By:     /s/ Mario M. Choi
14                                                           Mario M. Choi
15
                                                  Interim Co-Lead Counsel
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        -4-
                EIGHTH SUPPLEMENTAL JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                                         5:18-MD-02827-EJD
